DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Applications 61/651,652 filed May 25th, 2012; 61/625,811 filed April 18th, 2012; and 61/625,256 filed April 17th, 2012).

Response to Arguments
Applicant amended claims 1 and 3 – 6 beyond formalities and ODP Rejections.
The pending claims are 1 – 9 [Page 6 lines 1 – 8].

Applicant comments on the previous indication of Allowable Subject Matter [Page 6 lines 9 – 13].
Applicant amends the Specification to overcome Examiner’s Specification Objections [Page 6 lines 14 – 19].
Applicant amends the Drawings to overcome Examiner’s Drawing Objections [Page 6 lines 20 – 25].

Applicant's arguments filed August 26th, 2022 [Page 7] have been fully considered but they are not persuasive.
First, the Applicant lists the various Obviousness-type Double Patenting (ODP) Rejections given [Page 7 lines 1 – 9].
Second, the Applicant broadly contends the amended claims overcome the ODP Rejections made [Page 7 lines 10 – 14].  The Amendments broadened the claim more than the originally filed indicated allowed claims, thus the amendment does not place the claims in condition for allowance and thus necessitated prior art rejections.  The amended claims clearly encompass the scope of the other Patented claims therefore rendering the pending claims obvious, thus the ODP Rejections are maintained.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references (e.g. the prior Patents cited in the ODP Rejections).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited (e.g. ODP Refences cited or those references cited as prior art in US Application 13/864,159) or the objections made. Further, they do not show how the amendments avoid such references or objections.
While the Applicant’s point may possibly be understood, the Examiner respectfully disagrees.  Thus, the ODP Rejection is amended and maintained.

The indicated allowability of claims 1 – 9 are withdrawn in view of the claims as amended.  Rejections based on the reference(s) (cited in Applicant’s March 26th, 2021 IDS) follow (See 102 Rejections below).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26th, 2021 was filed before the mailing date of the First Action on the Merits (mailed on April 27th, 2022).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Note: In the interest of brevity, the Examiner will not cite identical / very similar limitations in the analysis.

Claims 1 – 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 and 13 – 15 of U.S. Patent No. 9,591,312.
Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the reasons in the table below:
Pending Application
US Patent #9,591,312 B2
Published Claims
Claim 1) A method comprising:


determining, by one or more processors, that a prediction unit (PU) is in a bi-predicted slice of a picture; and

[See the “determining” limitation in the Patent claims which is an obvious variant / similar to the pending limitation including the use of processors.]










converting, by the one or more processors, a bi-predicted merging candidate in a merging candidate list to a uni-predicted merging candidate.

[The “converting” steps in the Patent claims are within the scope of the pending claims and render obvious the pending claim as the forward and backward conversion of a candidate is converting to a uni-predicted / uni-directional candidate as would be readily recognized by one of ordinary skill in the art.]
Claim 1) A method for processing a prediction unit (PU) of a picture, the method comprising: 

determining, with one or more processor circuits, that the PU is in a bi-predicted slice of the picture

constructing, with the one or more processor circuits, a merging candidate list for the PU; and



restricting, with the one or more processor circuits, prediction of the PU to uni-prediction when a size of the PU is a predetermined size, wherein restricting the prediction includes, after the merging candidate list is constructed, converting any bi-predictive merging candidates in the merging candidate list to uni-predictive merging candidates, wherein converting the bi-predictive merging candidates includes:

converting a bi-predictive merging candidate to a forward predicted merging candidate when a forward reference picture index included in the bi-predictive merging candidate is less than or equal to a backward reference picture index included in the bi-predictive merging candidate; and


converting the bi-predictive merging candidate to a backward predicted merging candidate when the forward reference picture index included in the bi-predictive merging candidate is larger than the backward reference picture index included in the bi-predictive merging candidate.
Claim 2) The method of claim 1, wherein the size of the PU is either 8x4 and 4x8.

[The limitations are obvious variants to one of ordinary skill in the art as the options are the same to select from.]
Claim 2) The method of claim 1, wherein the predetermined size is one selected from a group consisting of 8×4 and 4×8.
Claim 3) The method of claim 1, wherein determining that the PU is in the bi-predicted slice includes decoding an indicator that a slice comprising the PU is bi-predicted.
Claim 3) The method of claim 1, wherein determining that the PU is in a bi-predicted slice comprises decoding an indicator that a slice comprising the PU is bi-predicted.
Claim 4) The method of claim 1, further comprising:

encoding, by the one or more processors, a prediction direction of the PU in a compressed bit stream.

[The Patent claim recites the same limitation which renders the pending limitation obvious to one of ordinary skill in the art and further Patented claim 1 recites the method being performed by processors / processing circuitry.]
Claim 4) The method of claim 1, further comprising:

encoding a prediction direction of the PU in a compressed bit stream,

wherein encoding of the prediction direction when the size of the PU is the predetermined size is different from encoding of the prediction direction when the size of the PU is not the predetermined size.
Claim 5) The method of claim 1, further comprising determining, by the one or
more processors, an inter-prediction mode for the PU using the merging candidate list.

[The Examiner notes the use of bi-directional, forward, and backward predictors renders obvious the use of assigning an inter prediction direction as would be understood as within the scope of the Patented claims (e.g. see functions / operations of reference character 320 and Figures 5 – 6 and the use of processors / processing circuitry in claim 1) to one of ordinary skill in the art.]
Claim 1) [Relevant Portion]

restricting, with the one or more processor circuits, prediction of the PU to uni-prediction when a size of the PU is a predetermined size, wherein restricting the prediction includes, after the merging candidate list is constructed, converting any bi-predictive merging candidates in the merging candidate list to uni-predictive merging candidates, wherein converting the bi-predictive merging candidates includes: …
Claim 6) See claim 1 which is the method performed by the claimed program / non-transitory computer readable medium for similar reasoning and analysis.
Claim 13) See claim 1 which is the method performed by the claimed program / non-transitory computer readable medium.
Claim 7) See claim 2 which is the method performed by the claimed program / non-transitory computer readable medium for similar reasoning and analysis.
Claim 14) See claim 2 which is the method performed by the claimed program / non-transitory computer readable medium.
Claim 8) See claim 4 which is the method performed by the claimed program / non-transitory computer readable medium for similar reasoning and analysis.
Claim 15) See claim 4 which is the method performed by the claimed program / non-transitory computer readable medium.
Claim 9) See claim 5 which is the method performed by the claimed program / non-transitory computer readable medium for similar reasoning and analysis.
Claim 13) See claim 1 which is the method performed by the claimed program / non-transitory computer readable medium.



	It would have been obvious to one of ordinary skill in the art at the time the invention was made to observe the Patented claims as teaching both conversions to a forward and a backward uni-direction inter prediction candidates (see at least reference character 320) while the pending claims recite merely the general concept of converting two directions to one direction (e.g. converting bi-prediction to forward prediction).

Claims 1 – 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 and 6 – 8 of U.S. Patent No. 10,3652,326.
Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the reasons in the table below:
Pending Application
US Patent #10,362,326 B2
Published Claims
Claim 1) A method comprising:




determining, by one or more processors, that a prediction unit (PU) is in a bi-predicted slice of a picture; and

[See the “determining” limitation in the Patent claims which is an obvious variant / similar to the pending limitation including the use of processors.]










converting, by the one or more processors, a bi-predicted merging candidate in a merging candidate list to a uni-predicted merging candidate.

[The “converting” step in the Patent claims is within the scope of the pending claims and render obvious the pending claim as the forward and backward conversion of a candidate is converting to a uni-predicted / uni-directional candidate as would be readily recognized by one of ordinary skill in the art.  Further, the Patented method may be implemented by the processors in Figure 8 and embodiments disclosed in Column 15 line 45 – Column 16 line 43 (circuitry and processor implementation of methods) rendering obvious the use of a processor.]
Claim 1) A method for processing a prediction unit (PU) of a picture, the method comprising:

constructing a merging candidate list for the PU;

determining that the PU is in a bi-predicted slice of the picture; and












restricting prediction of the PU to uni-prediction when a size of the PU is a predetermined size at least in part by

converting a bi-predicted merging candidate in the merging candidate list to a forward predicted uni-predictive merging candidate when a forward reference picture index included in the bi-predicted merging candidate is less than or equal to a backward reference picture index included in the bi-predicted merging candidate.
Claim 2) The method of claim 1, wherein the size of the PU is either 8x4 and 4x8.

[The limitations are obvious variants to one of ordinary skill in the art as the options are the same to select from.]
Claim 2) The method of claim 1, wherein the predetermined size is one selected from a group consisting of 8×4 and 4×8.
Claim 3) The method of claim 1, wherein determining that the PU is in the bi-predicted slice includes decoding an indicator that a slice comprising the PU is bi-predicted.
Claim 3) The method of claim 1, wherein determining that the PU is in a bi-predicted slice comprises decoding an indicator that a slice comprising the PU is bi-predicted.
Claim 4) The method of claim 1, further comprising:

encoding, by the one or more processors, a prediction direction of the PU in a compressed bit stream.

[The Patent claim recites the same limitation which renders the pending limitation obvious to one of ordinary skill in the art and further Patented claim 1 recites the method being performed by processors / processing circuitry.]
Claim 4) The method of claim 1, further comprising:

encoding a prediction direction of the PU in a compressed bit stream,

wherein encoding of the prediction direction when the size of the PU is the predetermined size is different from encoding of the prediction direction when the size of the PU is not the predetermined size.
Claim 5) The method of claim 1, further comprising determining, by the one or
more processors, an inter-prediction mode for the PU using the merging candidate list.

[The Examiner notes the use of bi-directional, forward, and backward predictors renders obvious the use of assigning an inter prediction direction as would be understood as within the scope of the Patented claims (e.g. see functions / operations of reference character 320 and Figures 5 – 6 and the use of processors in the scope of implemented Patented claim 1) to one of ordinary skill in the art.]
Claim 1) [Relevant Portion]

restricting prediction of the PU to uni-prediction when a size of the PU is a predetermined size at least in part by

converting a bi-predicted merging candidate in the merging candidate list to a forward predicted uni-predictive merging candidate when a forward reference picture index included in the bi-predicted merging candidate is less than or equal to a backward reference picture index included in the bi-predicted merging candidate.
Claim 6) See claim 1 which is the method performed by the claimed program / non-transitory computer readable medium for similar reasoning and analysis.
Claim 6) See claim 1 which is the method performed by the claimed program / non-transitory computer readable medium.
Claim 7) See claim 2 which is the method performed by the claimed program / non-transitory computer readable medium for similar reasoning and analysis.
Claim 7) See claim 2 which is the method performed by the claimed program / non-transitory computer readable medium.
Claim 8) See claim 4 which is the method performed by the claimed program / non-transitory computer readable medium for similar reasoning and analysis.
Claim 8) See claim 4 which is the method performed by the claimed program / non-transitory computer readable medium.
Claim 9) See claim 5 which is the method performed by the claimed program / non-transitory computer readable medium for similar reasoning and analysis.
Claim 6) See claim 1 which is the method performed by the claimed program / non-transitory computer readable medium.


It would have been obvious to one of ordinary skill in the art at the time the invention was made to observe the Patented claims as teaching both conversions to a forward and a backward uni-direction inter prediction candidates (see at least reference character 320) while the pending claims recite merely the general concept of converting two directions to one direction (e.g. converting bi-prediction to forward prediction) and the implement the method using a processor as taught by the Patent and within the scope of the Patented method claims.

Claims 1 – 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 of U.S. Patent No. 10,721,487.
Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the reasons in the table below:
Pending Application
US Patent #10,721,487 B2
Published Claims
Claim 1) A method comprising:




determining, by one or more processors, that a prediction unit (PU) is in a bi-predicted slice of a picture; and

[See the “determining” limitation in the Patent claims which is an obvious variant / similar to the pending limitation including the use of processors.]










converting, by the one or more processors, a bi-predicted merging candidate in a merging candidate list to a uni-predicted merging candidate.

[The “converting” step in the Patent claims is within the scope of the pending claims and render obvious the pending claim as the forward and backward conversion of a candidate is converting to a uni-predicted / uni-directional candidate as would be readily recognized by one of ordinary skill in the art.  Further, the Patented method may be implemented by the processors in Figure 8 and embodiments disclosed in Column 15 line 51 – Column 16 line 53 (circuitry and processor implementation of methods) rendering obvious the use of a processor.]
Claim 1) A method comprising:

constructing a merging candidate list for a prediction unit (PU) of a picture;

determining that the PU is in a bi-predicted slice of the picture; and
















converting a bi-predicted merging candidate in the merging candidate list to a forward predicted merging candidate when a forward reference picture index for the bi-predicted merging candidate is less than or equal to a backward reference picture index for the bi-predicted merging candidate.
Claim 2) The method of claim 1, wherein the size of the PU is either 8x4 and 4x8.

[The limitations are obvious variants to one of ordinary skill in the art as the options are the same to select from.]
Claim 2) The method of claim 1, wherein the size of the PU is either 8×4 and 4×8.
Claim 3) The method of claim 1, wherein determining that the PU is in the bi-predicted slice includes decoding an indicator that a slice comprising the PU is bi-predicted.
Claim 3) The method of claim 1, wherein determining that the PU is in a bi-predicted slice comprises decoding an indicator that a slice comprising the PU is bi-predicted.
Claim 4) The method of claim 1, further comprising:

encoding, by the one or more processors, a prediction direction of the PU in a compressed bit stream.

[The Patent claim recites the same limitation which renders the pending limitation obvious to one of ordinary skill in the art and further Patented claim 1 recites the method being performed by processors / processing circuitry.]
Claim 4) The method of claim 1, further comprising:

encoding a prediction direction of the PU in a compressed bit stream.
Claim 5) The method of claim 1, further comprising determining, by the one or
more processors, an inter-prediction mode for the PU using the merging candidate list.

[The Examiner notes the use of bi-directional, forward, and backward predictors renders obvious the use of assigning an inter prediction direction as would be understood as within the scope of the Patented claims (e.g. see functions / operations of reference character 320 and Figures 5 – 6 and the use of processors in the scope of implemented Patented claim 1) to one of ordinary skill in the art.]
Claim 5) The method of claim 1, further comprising determining an inter-prediction mode for the PU using the merging candidate list.
Claim 6) See claim 1 which is the method performed by the claimed program / non-transitory computer readable medium for similar reasoning and analysis.
Claim 6) See claim 1 which is the method performed by the claimed program / non-transitory computer readable medium.
Claim 7) See claim 2 which is the method performed by the claimed program / non-transitory computer readable medium for similar reasoning and analysis.
Claim 7) See claim 2 which is the method performed by the claimed program / non-transitory computer readable medium.
Claim 8) See claim 4 which is the method performed by the claimed program / non-transitory computer readable medium for similar reasoning and analysis.
Claim 8) See claim 4 which is the method performed by the claimed program / non-transitory computer readable medium.
Claim 9) See claim 5 which is the method performed by the claimed program / non-transitory computer readable medium for similar reasoning and analysis.
Claim 9) See claim 5 which is the method performed by the claimed program / non-transitory computer readable medium.


It would have been obvious to one of ordinary skill in the art at the time the invention was made to observe the Patented claims as teaching both conversions to a forward and a backward uni-direction inter prediction candidates (see at least reference character 320) while the pending claims recite merely the general concept of converting two directions to one direction (e.g. converting bi-prediction to forward prediction) and the implement the method using a processor as taught by the Patent and within the scope of the Patented method claims.

Claims 1 – 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 of U.S. Patent No. 10,992,948.
Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the reasons in the table below:
Pending Application
US Patent #10,992,948 B2
Published Claims
Claim 1) A method comprising:




determining, by one or more processors, that a prediction unit (PU) is in a bi-predicted slice of a picture; and

[See the “determining” limitation in the Patent claims which is an obvious variant / similar to the pending limitation including the use of processors.]










converting, by the one or more processors, a bi-predicted merging candidate in a merging candidate list to a uni-predicted merging candidate.

[The “converting” step in the Patent claims is within the scope of the pending claims and render obvious the pending claim as the forward and backward conversion of a candidate is converting to a uni-predicted / uni-directional candidate as would be readily recognized by one of ordinary skill in the art.  Further, the Patented method may be implemented by the processors in Figure 8 and embodiments disclosed in Column 15 line 54 – Column 16 line 53 (circuitry and processor implementation of methods) rendering obvious the use of a processor.]
Claim 1) A method comprising:

constructing a merging candidate list for a prediction unit (PU) of a picture;

determining that the PU is in a bi-predicted slice of the picture; and

converting a bi-predicted merging candidate in the merging candidate list to a forward predicted merging candidate when a value for a forward reference picture index for the bi-predicted merging candidate is less than or equal to a value for a backward reference picture index for the bi-predicted merging candidate.
Claim 2) The method of claim 1, wherein the size of the PU is either 8x4 and 4x8.

[The limitations are obvious variants to one of ordinary skill in the art as the options are the same to select from.]
Claim 2) The method of claim 1, wherein the size of the PU is either 8×4 and 4×8.
Claim 3) The method of claim 1, wherein determining that the PU is in the bi-predicted slice includes decoding an indicator that a slice comprising the PU is bi-predicted.
Claim 3) The method of claim 1, wherein determining that the PU is in a bi-predicted slice comprises decoding an indicator that a slice comprising the PU is bi-predicted.
Claim 4) The method of claim 1, further comprising:

encoding, by the one or more processors, a prediction direction of the PU in a compressed bit stream.

[The Patent claim recites the same limitation which renders the pending limitation obvious to one of ordinary skill in the art and further Patented claim 1 recites the method being performed by processors / processing circuitry.]
Claim 4) The method of claim 1, further comprising:

encoding a prediction direction of the PU in a compressed bit stream.
Claim 5) The method of claim 1, further comprising determining, by the one or
more processors, an inter-prediction mode for the PU using the merging candidate list.

[The Examiner notes the use of bi-directional, forward, and backward predictors renders obvious the use of assigning an inter prediction direction as would be understood as within the scope of the Patented claims (e.g. see functions / operations of reference character 320 and Figures 5 – 6 and the use of processors in the scope of implemented Patented claim 1) to one of ordinary skill in the art.]
Claim 5) The method of claim 1, further comprising determining an inter-prediction mode for the PU using the merging candidate list.
Claim 6) See claim 1 which is the method performed by the claimed program / non-transitory computer readable medium for similar reasoning and analysis.
Claim 6) See claim 1 which is the method performed by the claimed program / non-transitory computer readable medium.
Claim 7) See claim 2 which is the method performed by the claimed program / non-transitory computer readable medium for similar reasoning and analysis.
Claim 7) See claim 2 which is the method performed by the claimed program / non-transitory computer readable medium.
Claim 8) See claim 4 which is the method performed by the claimed program / non-transitory computer readable medium for similar reasoning and analysis.
Claim 8) See claim 4 which is the method performed by the claimed program / non-transitory computer readable medium.
Claim 9) See claim 5 which is the method performed by the claimed program / non-transitory computer readable medium for similar reasoning and analysis.
Claim 9) See claim 5 which is the method performed by the claimed program / non-transitory computer readable medium.


It would have been obvious to one of ordinary skill in the art at the time the invention was made to observe the Patented claims as teaching both conversions to a forward and a backward uni-direction inter prediction candidates (see at least reference character 320) while the pending claims recite merely the general concept of converting two directions to one direction (e.g. converting bi-prediction to forward prediction) and the implement the method using a processor as taught by the Patent and within the scope of the Patented method claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claim(s) 1 – 9 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Seregin, et al. (US PG PUB 2013/0202038 A1 referred to as “Seregin” throughout in which citations will come from the US PG PUB in lieu of US Provisional Application 61/596,597 and 61/622,968 which provide enabling support) [Cited in Applicant’s March 26th, 2021 IDS as US PG PUB Item #5].
Regarding claim 1, see claim 6 which is the apparatus performing the steps of the claimed method.
Regarding claim 2, see claim 7 which is the apparatus performing the steps of the claimed method.
Regarding claim 4, see claim 8 which is the apparatus performing the steps of the claimed method.
Regarding claim 5, see claim 9 which is the apparatus performing the steps of the claimed method.

Regarding claim 3, Seregin teaches determining that the PU is in the bi-predicted slice includes decoding an indicator that a slice comprising the PU is bi-predicted [Seregin Figures 2 – 3 (decoder in Figure 3) and 6 – 7 (see at least reference characters 308 and 310) as well as Paragraphs 64 – 66, 75 – 76 (syntax elements for the decoder to decode regarding the PU to process), 82, and 86 – 91 (encoding / decoding signaling slice type the PU is currently in (e.g. B-slice which is known to one of ordinary skill in the art as a bi-directional predicted slice further taught in Paragraphs 22 – 24), 95 – 97 (syntax signaling), 132, 147 – 152 (extracting information for the decoder), 171 – 175 (determination of PU in a B-slice) and 193 (mode information signaled to a decoder)].

Regarding claim 6, Seregin teaches
a non-transitory computer readable medium storing software instructions that, when executed by one or more processors, cause a method to be performed [Seregin Figure 1 as well as Paragraphs 45 – 46 and 214 – 216 (use of processors and memories / non-transitory media to store programs for execution by a CPU / processor)], the method comprising:
determining that a prediction unit (PU) is in a bi-predicted slice of a picture [Seregin Figures 2 – 3 and 6 – 7 (see at least reference characters 308 and 310) as well as Paragraphs 64 – 66 and 86 – 91 (encoding / decoding signaling slice type the PU is currently in (e.g. B-slice which is known to one of ordinary skill in the art as a bi-directional predicted slice further taught in Paragraphs 22 – 24), 95 – 97 (syntax signaling), 150 (extracting information for the decoder), 172 – 175 (determination of PU in a B-slice) and 193 (mode information signaled to a decoder)]; and
converting a bi-predicted merging candidate in a the merging candidate list to a uni-predicted merging candidate [Seregin Figures 4 – 7 (see merge mode or lists generated (including artificial merge lists for PUs and in particular Figure 4 regarding checking for restricted PU mode)), and 8 – 10 (see at least reference character 454) as well as Paragraphs 91 – 97 (generate merge list for selection and split for uni-directional prediction), 114, 138 – 140 (merge mode and AMVP), 167 – 175 (converting to uni-directional in modifying list0 and list1 converting bi-directional predictor to uni-directional predictors), 181 – 184 (converting to forward / backward direction for uni-direction prediction), 196 – 199 (generation of the merge lists and selection for the merge mode), 209 – 210 (select directions for conversion from bi-directional prediction)].

Regarding claim 7, Seregin teaches wherein the size of the PU is either 8x4 and 4x8 [Seregin Figures 2 and 4 as well as Paragraphs 86 – 87, 106 (N = 4 in the n x 2N or 2N x N PU sizes where N = 4 is taught in Paragraph 151) and 151 (teaches various sizes and 4 x 8 and 8 x 4 restricted sizes)].

Regarding claim 8, Seregin teaches encoding a prediction direction of the PU in a compressed bit stream [Seregin Figures 2 and 4 (encoding PUs) as well as Paragraphs 80 – 85 (encoding PUs in a B-slice bi-directionally for inter prediction), 86 – 96 (encoding inter prediction modes and direction / MV information (e.g. forward or backward MV candidates)), and 105 – 110 (encoding prediction parameters for PUs)].

Regarding claim 9, Seregin teaches determining an inter-prediction mode for the PU using the merging candidate list [Seregin Figures 2 and 4 (encoding PUs) as well as Paragraphs 80 – 85 (encoding PUs in a B-slice bi-directionally for inter prediction) and 86 – 96 (encoding inter prediction modes and direction / MV information (e.g. forward or backward MV candidates in the list))].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Igi, et al. (US Patent #6,414,999 B1 referred to as “Igi” throughout) lacks the index comparison as in the present invention, but illustrates in Figure 4 the considerations of backward / forward predictors.
Additionally, commonly owned references which don’t raise ODP Issues include: Zhou (US PG PUB 2013/0188704 A1 referred to as “Zhou” throughout)
References found in updated search which do not overcome Applicant’s Priority claims include: Zhang, et al (US Patent #11,265,541 B2 referred to as “Zhang” throughout); Kim, et al. (US Patent #9,532,042 B2 referred to as “Kim” throughout); Liu, et al. (US PG PUB 2021/0385461 A1 referred to as “Liu” throughout).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487